Cupp, J.,
dissenting.
{¶ 99} The difference in the outcome of this case between the opinion of the court of appeals and the opinion of the majority of this court hinges on whether the responses by the Cincinnati Public School District (“CPSD”) to the questions posed at Ohio Adm.Code 3301-89-02(B)(9) and (10) amount, without further facts and explanation, to reliable, probative, and substantial evidence. The court of appeals held that the responses do not; a majority of this court holds that they do.
{¶ 100} In considering the scant record in this case, I confess to being mystified why neither party sought to introduce evidence comparing the academic achievements of the two school districts. It would seem that such a comparison, easily obtained from the State Department of Education’s own district report cards, might have at least some value in determining the primary consideration in transfer cases, which is “the present and ultimate good of the pupils concerned.”8 Ohio Adm.Code 3301-89-01(F).
{¶ 101} I find that while the responses of CPSD are part of the record, the bare statements do not provide reliable, probative, and substantial evidence upon which the state board could properly base its decision. As the court of appeals explained:
{¶ 102} “While the hearing officer concluded that ‘any transfer would be detrimental to the fiscal or educational operation of the district,’ there was no *227evidence, and the hearing officer made no finding, as to how the loss of income would affect CPSD. Instead, the hearing officer relied on CPSD’s answers concerning the assessed valuation of the transferring property and its unsupported “Yes’ to the question whether the loss of ‘either pupils or valuation’ would ‘be detrimental to the fiscal or educational operation of the relinquishing school district.’ Under Crowe [v. State Bd. of Edn. (Oct. 26, 1999), Franklin App. No. 99AP-78,1999 WL 969708], this simple assertion that CPSD will lose valuation is insufficient to show what the loss of funds would be or that the loss would be detrimental to the fiscal or educational operation of the district. Therefore, as to any financial impact upon CPSD, the trial court erred in finding that the board’s order was supported by reliable, probative, and substantial evidence.” 170 Ohio App.3d 349, 2007-Ohio-300, 867 N.E.2d 440, ¶ 34.
{¶ 103} Moreover, I am not convinced that CPSD’s past loss of territory and revenue from other transfers of territory has any legal relevance to the petition for transfer under consideration in this case. The issue, it would seem, is what impact this transfer would have upon both school districts and “the present and ultimate good of the pupils concerned” and not what impact other transfers might have had on the districts and on the pupils affected by those transfers.
{¶ 104} The court of appeals was also correct that the petitioners, in fact, did present evidence of the benefit that would accrue to pupils, whether present or future, who reside or may come to reside on the property if it was transferred to the Madeira school district. As stated by the appellate court:
{¶ 105} “[W]e need look only to the hearing officer’s own findings of fact to find evidence supporting the transfer. Specifically, four homeowners testified concerning their isolation from CPSD, their separation from the city of Madeira for certain purposes, including voting, their geographic connection to the city of Madeira, and the positive impact a transfer would have on their community spirit and pride. We note, too, as the trial court noted, that appellants also presented evidence of geography as to roads to the nearest schools and their proximity to the transfer area. This evidence is representative of evidence supporting transfer in many other cases. [Citations omitted.] Thus, in the face of no evidence supporting a denial of the transfer, we conclude that appellants presented evidence to support the transfer and met their burden of proving entitlement to the transfer.” Id. at ¶ 53.
{¶ 106} The majority opinion, in my view, finds the existence of rehable, probative, and substantial evidence where none exists to support the decision of the trial court in affirming the decision of the state board. Consequently, I dissent from the judgment reversing the court of appeals, although I join the *228majority in approving the court of appeals holding that R.C. 3311.06 does not bar the residents from pursuing a transfer of territory under R.C. 3311.24.
Manley Burke, Timothy M. Burke, and Emily T. Supinger, for appellees.
David C. DiMuzio, Inc., David C. DiMuzio, and Jennifer B. Antaki, for appellant Cincinnati School District Board of Education.
Nancy Hardin Rogers, Attorney General, William P. Marshall, Solicitor General, Stephen P. Carney, Deputy Solicitor, Todd R. Marti, Assistant Solicitor, and Reid T. Caryer, Assistant Attorney General, for appellant State Board of Education.
Scott, Scriven & Wahoff, L.L.P., Gregory B. Scott, and Jennifer I. Stiff, urging reversal for amicus curiae Ohio School Boards Association.
Pfeifer and O’Donnell, JJ., concur in the foregoing opinion.

. In apparent recognition of this issue’s relevance, the February 2007 revisions to Ohio Adm.Code 3301-89-02(B) added a new question: “What designation did each of the affected districts and building receive on their state report cards for the last five years?” Ohio Adm.Code 3301-89-02(B)(22).